201 F.3d 888 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.GARY R. ROTH,    Defendant-Appellant.
No. 99-2004
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 9, 1999Decided January 7, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 98-CR-116-C-01--Barbara B. Crabb, Judge.
Before Bauer, Easterbrook and Kanne, Circuit Judges.
Bauer, Circuit Judge.


1
On December 9, 1998, a  grand jury in the Western District of Wisconsin  returned a three count indictment against  appellant Gary R. Roth ("Roth"), charging him  with conspiracy to manufacture and distribute  marijuana, possession with intent to manufacture  marijuana, and criminal forfeiture, in violation  of 21 U.S.C. sec.846 and 21 U.S.C. sec.841(a)(1).  Pursuant to a plea agreement in which he  preserved his right to appeal the denial of his  Motion to Suppress, Roth pled guilty to  conspiring to manufacture and distribute  marijuana, structuring currency transactions, and  criminal forfeiture and was sentenced to a ten  year prison term on the conspiracy charge and a  concurrent five year prison term on the  structuring charge. He was also sentenced to a  term of supervised release. Because he was found  to be the leader in the offense, his sentence was  enhanced two levels under U.S.S.G. sec.3B1.1.  Roth appeals, claiming that the search warrant  was not supported by probable cause. He also  appeals the two level enhancement and the  District Court's finding that he was the leader  of the marijuana growing operation. We affirm.

I.  BACKGROUND

2
Gary Roth and his wife, Dawn, owned a farm in  rural Vernon County, Wisconsin.On the farm they  raised hogs and grew a cash crop. In September,  1998, the authorities learned that the Roths were  also growing marijuana in their pig barn.


3
According to informant Robert Rhoda ("Rhoda"),  he and Gary Roth began growing marijuana in the  pig barn in 1993. Using 200 plants they obtained  in Amsterdam, Rhoda and Roth became equal  partners in the marijuana operation. The two made  substantial amounts of money from the operation  and within three years were up to 6,000 plants.  In September, 1996, however, they had a falling  out over profits and dissolved the partnership.  Roth then took over the entire operation.


4
In September, 1998, after he had sneaked back  onto the farm to verify that the marijuana  growing operation was still functioning, Rhoda  went to the Wisconsin Department of Justice,  Division of Narcotics Enforcement ("DNE") and  informed on Gary and Dawn Roth. In exchange for  use immunity, Rhoda described the entire  operation. His statements became the cornerstone  of the warrant affidavit which Roth now  challenges.


5
Rhoda described for the agents how the pig barn  was actually three buildings arranged in the  shape of a "T," with the middle barn being used  as the grow site, and explained the layout of the  middle barn, which included two flowering rooms,  a vegetation room and a cloning room, each  containing 1800 to 2000 plants. He detailed the  type and amount of equipment contained in each  room, down to the regulated room temperature, the  timing of the grow lights, the color of the walls  and the brand name of the mulch used.


6
Rhoda further provided information as to the  places on the farm where he believed Gary Roth  hid his money and how he and Roth deposited money  in structured deposits in banks in DeSoto, Genoa,  LaCrosse, Chicago and St. Paul. As to Dawn Roth,  Rhoda reported that she had known about the  marijuana operation before the dissolution of his  partnership with Gary and that she had  participated in the negotiation of his severance  payment.


7
To corroborate Rhoda's statements, the DNE  agents verified the existence of the Roth farm.  Then, on October 27, 1998, Rhoda contacted the  DNE agents again, saying that Dawn Roth had  called and asked him to take care of the farm for  five days in December while she and Gary were  gone for the holidays. Rhoda said he understood  Dawn Roth's request to mean that she wanted him  to take care of the marijuana plants as well as  the hogs. In return for his services he reported  that he had been offered $100 a day.


8
On November 24, 1998, agents monitored a  telephone call Rhoda made to Dawn Roth to discuss  the arrangements for taking care of the "hog  operation."1 Rhoda asked Dawn to mail him the  instructions, but Mrs. Roth declined, saying that  was not a good idea and questioning what would  happen if the mail got lost. She invited Rhoda  out to the farm instead. The meeting was  scheduled for four days later.


9
The day after the telephone conversation, DNE  agents sneaked onto the farm to conduct  surveillance and take a thermal imaging scan of  the middle barn. While doing so, the agents  claimed they were able to smell marijuana when  they were 100 feet from the barn. One must assume  either very clean pigs or very strong marijuana.


10
During this four day period between the  telephone call and Rhoda's meeting with Dawn Roth  the agents also obtained records of the farm's  electrical usage. Around the time Rhoda and Roth  were beginning to grow the marijuana, the records  showed a spike in usage. Indeed, in December,  1992, the power company had to install a 37.5 KVA  transformer at the Roth's farm to handle the  increased electricalconsumption.2 The general  manager of the power company, when interviewed by  the DNE agents, was unable to explain why such a  large transformer was needed for the Roth's farm.  He indicated that normally a 15 to 25 KVA  transformer was sufficient for a farm like the  Roth's. In reviewing the Roth's electrical usage,  the general manager also said that the level of  use was consistent with a large dairy milking  operation. While on the Roth's property, however,  the agents saw no evidence of a dairy milking  operation.


11
On November 28, 1998 Rhoda met with Dawn Roth  at the farm. Rhoda wore a body wire and taped the  conversation. He asked Mrs. Roth what he would  have to do to take care of the "hog operation."  She said all he needed to do was "water them and  remove the hoods." According to Rhoda, this meant  he had to water the plants and move the grow  lights around them.


12
A search warrant was issued by the Magistrate  Judge on December 2, 1998 and executed by the DNA  agents the following day. At the farm the agents  found an indoor marijuana growing operation with  4242 active plants in the middle pig barn. After  the plants were discovered, Gary and Dawn Roth  admitted to their involvement in the  operation.3


13
Following Gary Roth's plea on February 19,  1999, the probation office prepared a presentence  report ("PSR"). In the PSR, the probation office  recommended a two-level increase to Roth's base  offense level for his role as a leader pursuant  to U.S.S.G. sec.3B1.1. The probation office noted  that Roth employed his wife to work for him in  the business and he determined what share of the  proceeds she would receive.


14
At Roth's sentencing, the District Court  enhanced Roth's base level offense two points for  his role in the offense under U.S.S.G. sec.3B1.1.  The court found that Roth was a leader in the  offense because he directed his wife in her  duties, paid her a cash wage and he received a  much larger share of the proceeds. Roth was  sentenced to a ten year prison term on the  conspiracy charge and a concurrent five year  prison term on the structuring charge. Had his  base level not been enhanced, his sentence would  have been approximately half of what he received.

II.  DISCUSSION
A.  Standard of Review

15
Prior to entering his plea of guilty, Gary Roth  filed a variety of motions, including a motion  for a Franks hearing and a motion attacking the  warrant affidavit for lack of probable cause. The  Magistrate Judge recommended that both motions be  denied. The District Court undertook a de novo  consideration of the motions and adopted the  Magistrate's recommendations. We review the  District Court's denial of Roth's request for a  Franks hearing for clear error. United States v.  Amerson, 185 F.3d 676, 688 (7th Cir. June 23,  1999). The probable cause determination is  reviewed de novo. United States v. McKinney, 143 F.3d 325, 328 (7th Cir. 1998). As for the  District Court's factual determination that Roth  qualified for an aggravating role adjustment  under sec.3B1.1, we review that for clear error.  United States v. Wilson, 134 F.3d 855, 869 (7th  Cir. 1998).

B. Roth's Request For A Franks Hearing

16
Roth first contends that under the holding of  Franks v. Delaware, 438 U.S. 154,98 S.Ct. 2674,  57 L. Ed. 2d 667 (1978), he was entitled to a full  evidentiary hearing on his motion to quash and  suppress evidence. In Franks, the Supreme Court  held that the Fourth Amendment requires an  evidentiary hearing into the truthfulness of an  allegation contained in an affidavit supporting  an application for a search warrant "where the  defendant makes a substantial preliminary showing  that a false statement knowingly and  intentionally, or with reckless disregard for the  truth, was included by the affiant in the warrant  affidavit, and if the allegedly false statement  is necessary to the finding of probable cause." 438 U.S. at 155-56, 98 S.Ct. at 2676.


17
Franks makes clear that it is the state of the  mind of the affiant that is at issue. Here, Roth  challenges the veracity of certain statements  made by Rhoda. But the affiant was DNE Special  Agent Dave Matthews, not Robert Rhoda. The  question of whether Rhoda made untrue statements  is not relevant unless Roth can show that Agent  Matthews included them in his supporting  affidavit despite his knowledge that they were  false or with reckless disregard for the truth.  United States v. Pritchard, 745 F.2d 1112, 1119  (7th Cir. 1984) (citation omitted). This Roth  cannot do and he makes no attempt to do so.  Moreover, we note in passing that Rhoda was  present during the presentment to the Magistrate  and was obviously available to answer any  judicial inquiry.


18
Instead, he merely argues that "[f]alse  statements can be stricken when one government  agent deliberately or recklessly misrepresents  information to a second agent, who in turn, then  includes the representation in an affidavit,"  citing United States v. McAllister, 18 F.3d 1412  (7th Cir. 1994). Roth, however, offers no  supporting authority for his belief that Rhoda  became a governmental agent once he gave his  statements to the DNE and we decline to make such  a finding.


19
We believe that Roth's challenge to the  District Court's denial of his request for a  Franks hearing is misdirected. Whether or not  Rhoda provided false information is not the issue  in deciding whether Roth is entitled to such a  hearing. The issue is whether Agent Matthews  knowingly gave false information in his sworn  affidavit or swore to information with a reckless  disregard for its truth. We do not believe the  District Court erred in deciding that Agent  Matthews did not do so and thus we affirm the  District Court's denial of the request for a  Franks hearing.


20
C. Whether The Search Warrant Affidavit  Established Probable Cause


21
Roth next argues that the affidavit in support  of the search warrant did not provide probable  cause to support the warrant. Roth argues that  Rhoda's statements are insufficient by themselves  and that there is insufficient independent  evidence to corroborate Rhoda's statements.


22
A search warrant affidavit establishes probable  cause when it "sets forth facts sufficient to  induce a reasonably prudent person to believe  that a search thereof will uncover evidence of a  crime." United States v. McNeese, 901 F.2d 585,  592 (7th Cir. 1990), citing Berger v. New York,  388 U.S. 41, 55, 87 S. Ct. 1873, 1881, 18 L. Ed. 2d 1040 (1967). See also Ornelas v. United States,  517 U.S. 690, 696, 116 S. Ct. 1657, 1661, 134 L. Ed. 2d 911 (1996). The Supreme Court has refused  to define probable cause, saying that whether it  has been established varies with the facts of  each case. Ornelas, 517 U.S. at 696. We have set  forth the facts of this case with considerable  detail. The fact that Roth can point out  additional things which could have been done but  were not does not in any way detract from what  was done. Rhoda gave remarkably detailed  statements about the operation to the agents  which the agents corroborated through  surveillance and other means. The agents also  obtained and reviewed power records, and  interviewed the generalmanager of the power  company to determine whether the Roth's power  usage was consistent with the operation of a farm  or the operation of a marijuana growing  operation. Finally, they listened to  conversations between Rhoda and Dawn Roth which,  in context, seem to confirm that the Roths were  growing marijuana in their pig barn.


23
The evidence needed to obtain a search warrant  is not the same as the evidence needed to  convict. It is less. "Probable cause requires  only a probability or a substantial chance of  criminal activity not an actual showing of such  activity." Illinois v. Gates, 462 U.S. 213, 243-  44 n.13, 103 S. Ct. 2317, 2335, 76 L. Ed. 2d 527  (1983). The evidence in this case clearly  establishes probable cause. The decision of the  District Court is therefore affirmed.

D.  The Enhancement Of Roth's Sentence

24
Roth lastly charges that the District Court  erred by enhancing his base offense level two  points under U.S.S.G. sec.3B1.1 for his role as  the leader of his wife in the conspiracy. He  claims that his wife was his equal partner. The  evidence, however, does not bear this out.


25
Section 3B1.1 of the Sentencing Guidelines  provides for a two-level enhancement of a  defendant's base offense level if "the defendant  was an organizer, leader, manager or supervisor  in any criminal activity." U.S.S.G. sec.3B1.1.  Application Note 4 to Section 3B1.1 provides some  factors for use in evaluating whether the  defendant was a leader, manager or supervisor.  Those factors include:


26
(1) level of decision-making authority;


27
(2) nature of participation;


28
(3) recruitment of accomplice;


29
(4) right to a larger share of the profits;


30
(5) degree of participation in planning and  organizing;


31
(6) nature and scope of the criminal venture; and


32
(7) degree of control over others.


33
U.S.S.G. sec.3B1.1, Application Note 4.


34
Noting that Dawn Roth was not a partner in the  operation when it began in 1993, that she did not  even see the plants until 1994, that she did not  start taking care of the plants until January,  1998 and that her duties consisted mainly of  watering the plants for a cash wage, while her  husband was responsible for the cloning, sales  and distribution, the District Court found that  Dawn Roth was not a partner and was directed by  her husband.


35
This finding is buttressed by the great  disparity in the amount of money each received  from the business. Approximately seven pounds of  marijuana were sold every other week, at a price  of $2,800 per pound. Dawn Roth received only $400  per pound sold, or $2,800 bi-weekly. Gary Roth  retained the rest, approximately $16,800. Thus,  he kept 85% of the proceeds for himself. Hardly  an equal partnership as Roth contends. By arguing  that Dawn shared equally in the luxury items he  bought with the money, Roth attempts to obfuscate  these facts.


36
Given the evidence, the District Court's finding  that Gary Roth exercised a position of leadership  over his wife in the conspiracy is not clear  error. The two-level enhancement under U.S.S.G.  sec.3B1.1 was proper.

III.  CONCLUSION

37
Gary Roth made a poor choice in selecting his  business partner. Because of Rhoda, his  profitable business has been shut down and he is  now in prison. None of the arguments Roth  presents on appeal changes these results though.  For the foregoing reasons, the judgment of the  District Court is affirmed.


38
AFFIRMED.



Notes:


1
 According to Rhoda, "hog operation" was the code  name they always used when talking about the  marijuana growing operation over the telephone.


2
 We are aware that there is a slight discrepancy  between the power company's records showing that  a larger transformer was installed at the Roth's  farm in December, 1992 and Rhoda's statement that  he and Roth did not begin growing marijuana until  1993. We believe the most logical explanation is  that Rhoda may have mistaken the date by a few  months.


3
 Although Dawn Roth was also indicted for offenses  relating to her involvement in the marijuana  growing operation, she is not part of this  appeal.